Per Curiam.
Subdivision 19, § 2, 1 How. Stat., provides that the term “general election” means the election held in November, “unless such construction would be inconsistent with the manifest intent of the legislature.” _ There can be no doubt that the election in the spring of 1897 was in- a sense a general election, and that general elections are periodically held, under our statutes, at times other than in the month of November. But that does not lessen the force of the statute quoted, or its application to cases growing out of acts which do not indicate that the term was to be given a different meaning from that pro*419vided by section 2. What is there in this statute (Act No. 271, Pub. Acts 1895, § 14) to remove the presumption which arises from section 2 ? If nothing, that section must apply. We find nothing in said act to indicate what is meant by the term further than the use of the term, and it must therefore be held to mean “the general election held in November.
The writ is denied, without costs.